United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF THE AIR FORCE,
LANGLEY AIR FORCE BASE, Langley, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1369
Issued: June 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 10, 2019 appellant filed a timely appeal from an April 16, 2019 merit decision of
the Office of Workers Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $25,211.19, for which he was without fault,
1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the April 16, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

because he concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits for the period November 1, 2014 through
March 2, 2019; (2) whether OWCP properly denied waiver of recovery of the overpayment; and
(3) whether OWCP properly required recovery of the overpayment by deducting $100.00 every 28
days from appellant’s continuing compensation payments,
FACTUAL HISTORY
On March 18, 1992 appellant, then a 43-year-old painter, filed a traumatic injury claim
(Form CA-1) alleging that on February 24, 1992 he injured his right elbow, wrist, and hand as a
result of repetitively lifting a can of paint and a ladder while in the performance of duty. OWCP
accepted appellant’s claim for aggravation of right wrist strain and carpal tunnel syndrome.
Appellant began limited-duty job and stopped work on November 26, 1995 because limited duty
was no longer available. OWCP paid appellant compensation on the supplemental rolls, and
placed him on the periodic rolls effective December 10, 1995. By decision dated February 2,
1998, it reduced appellant’s compensation based on his capacity to earn wages in the constructive
position of a customer service representative. Appellant continues to receive compensation
benefits based on his loss of wage-earning capacity determination.
On an EN1032 form dated December 22, 2014, appellant did not respond to the question
as to whether he was in receipt of SSA benefits. On EN1032 forms dated December 14, 2015 and
December 12, 2016, he replied “No” regarding receipt of SSA benefits, and on EN1032 forms
dated December 13, 2017 and December 3, 2018, appellant replied “Yes,” indicating that he had
received SSA benefits as part of an annuity for federal service.
On February 5, 2019 SSA forwarded a Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form to OWCP. The form indicated that beginning in
November 2014 appellant’s SSA rate with FERS was $1,187.50 and without FERS $716.60;
beginning in December 2014 and December 2015, his rate with FERS was $1,207.60 and without
FERS $728.70; beginning December 2016, his SSA rate with FERS was $1,211.20 and without
FERS $730.80; beginning in December 2017, his SSA rate with FERS was $1,235.40 and without
FERS $745.40; and beginning in December 2018, his SSA rate with FERS was $1,269.80 and
without FERS $766.20. OWCP prepared a FERS offset calculation worksheet verifying its
calculations.
In a letter dated March 13, 2019, OWCP notified appellant that, based on information
provided by SSA regarding the amount of his SSA benefit attributable to federal service, his FECA
wage-loss compensation had been adjusted.
On March 15, 2019 OWCP issued a preliminary determination, finding that an
overpayment of compensation in the amount of $25,211.19 had been created. It explained that the
overpayment occurred because a portion of appellant’s SSA age-related retirement benefits that
he received for the period November 1, 2014 through March 2, 2019 was based on credits earned
while working in the Federal Government, and that this portion of his SSA benefit was a prohibited
dual benefit. OWCP found him not at fault in the creation of the overpayment. It explained its
calculation of the overpayment, attached its calculation worksheet, and informed him of the actions
he could take. OWCP provided an overpayment action request form and an overpayment recovery
2

questionnaire (OWCP-20). It requested that he provide documentation including income tax
returns, bank account statements, bills and cancelled checks, pay slips, and any other records which
supported income and expenses listed, and allotted 30 days for him to respond. OWCP mailed the
preliminary overpayment determination to appellant’s last known address of record. No response
or additional evidence was received regarding the overpayment.
By decision dated April 16, 2019, OWCP finalized its preliminary determination finding
that appellant had received an overpayment of compensation in the amount of $25,211.19 for the
period November 1, 2014 through March 2, 2019 because a portion of his SSA age-related
retirement benefits was based on credits earned while working in the Federal Government, and
that this portion of his SSA benefit was a prohibited dual benefit. It further found that he was
without fault in the creation of the overpayment, but denied waiver of recovery. OWCP noted that
no response had been received following the preliminary determination. It required recovery of
the overpayment by deducting $100.00 every 28 days from appellant’s continuing wage-loss
compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.3 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.4 When an overpayment of compensation
has been made to an individual because of an error of fact or law, adjustment shall be made under
regulations prescribed by the Secretary of Labor by decreasing later payments to which the
individual is entitled.5
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service.6 FECA Bulletin No. 97-09 states that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.7

3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

Id. at § 8129(a).

6

20 C.F.R. § 10.421(d); see J.S., Docket No. 19-0824 (issued October 4, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
7

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

3

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $25,211.19 because he concurrently received FECA wage-loss
compensation benefits and SSA age-related retirement benefits for the period November 1, 2014
through March 2, 2019.
Appellant has not challenged the fact or amount of overpayment. The record indicates that,
while appellant was receiving compensation for disability under FECA, he was also receiving SSA
age-related retirement benefits during the period at issue. A claimant cannot receive both
compensation for wage-loss and SSA age-related benefits attributable to federal service for the
same period.8 Consequently, the fact of the overpayment has been established.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. The SSA provided the SSA rate with FERS and without FERS for specific periods
commencing November 1, 2014 through March 2, 2019. OWCP provided its calculations for each
relevant period based on the SSA worksheet and in its March 1, 2018 preliminary overpayment
determination. No contrary evidence was provided.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period November 1, 2014 through March 2, 2019 and finds that an overpayment of compensation
in the amount of $25,211.19 was created.9
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.10 Section 10.438 of OWCP’s regulations provides that the individual who received
the overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver.11

8

See D.C., Docket No. 19-0118 (issued January 15, 2020).

9

See L.W., Docket No. 19-0787 (issued October 23, 2019); L.L., Docket No. 18-1103 (issued March 5, 2019); D.C.,
Docket No. 17-0559 (issued June 21, 2018).
10

5 U.S.C. § 8129.

11

20 C.F.R. § 10.438.

4

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment of
compensation.
As OWCP found, appellant not at fault in the creation of the overpayment. Therefore,
waiver must be considered, and repayment is still required unless adjustment or recovery of the
overpayment would defeat the purpose of FECA or be against equity and good conscience.12
Appellant, however, had the responsibility to provide financial information to OWCP,13 and he
did not do so.
In its preliminary determination dated March 15, 2019, OWCP clearly explained the
importance of providing the completed overpayment recovery questionnaire and supporting
financial documentation, including copies of income tax returns, bank account statements, bills,
pay slips, and any other records to support income and expenses. It advised appellant that it would
deny waiver of recovery if he failed to furnish the requested financial information within 30 days.
Appellant, however, did not respond to this request. He did not complete the Form OWCP-20 or
submit the financial information necessary for OWCP to determine if recovery of the overpayment
would defeat the purpose of FECA or if recovery would be against equity and good conscience.
Consequently, as appellant did not submit the information required under section 10.438
of OWCP’s regulations, which was necessary to determine his eligibility for waiver, OWCP
properly denied waiver of recovery of the overpayment.14
On appeal appellant alleges that he did not receive notice from OWCP requesting that he
provide evidence in support of waiver. The record reflects that the preliminary overpayment
determination dated March 15, 2019 explained the importance of providing the completed
overpayment questionnaire. Under the “mailbox rule,” it is presumed, absent evidence to the
contrary, that a notice mailed to an individual in the ordinary course of business was received by
that individual.15 The record supports that OWCP’s preliminary determination dated March 15,
2019 was sent to appellant at his address of record and does not indicate that it was returned as
undeliverable. Consequently, as appellant did not submit the financial information required under
section 10.438 of OWCP’s regulations, OWCP properly denied waiver of recovery of the
overpayment of compensation in the amount of $25,211.19.16

12

5 U.S.C. § 8129.

13

20 C.F.R. § 10.438.

14

Id.

15

See A.S., Docket No. 19-1689 (issued February 21, 2020); Kenneth E. Harris, 54 ECAB 502, 505 (2003); A.C.
Clyburn, 47 ECAB 153 (1995).
16

See M.D., Docket No. 19-1689 (issued February 21, 2020); S.M., Docket No. 17-1802 (issued August 20, 2018).

5

LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides in pertinent part: “When an overpayment
has been made to an individual who is entitled to further payments, the individual shall refund to
OWCP the amount of the overpayment as the error is discovered or his or her attention is called to
the same. If no refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize any hardship.”17
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment of
compensation by deducting $100.00 every 28 days from appellant’s continuing compensation
payments.
The overpaid individual is responsible for providing information about income, expenses,
and assets as specified by OWCP.18 When an individual fails to provide requested financial
information, OWCP should follow minimum collection guidelines designed to collect the debt
promptly and in full.19 As appellant did not submit the financial information to OWCP as
requested, the Board finds that there is no evidence of record to establish that OWCP erred in
directing recovery of the $25,211.19 overpayment of compensation at the rate of $100.00 every
28 days from continuing compensation.20
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$25,211.19, for which he was without fault, because he concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits, for the period November 1, 2014 through
March 2, 2019. The Board further finds that OWCP properly denied waiver of recovery of the
overpayment, and that it properly required recovery by deducting $100.00 every 28 days from
appellant’s continuing compensation payments.

17

20 C.F.R. § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

18

Id. at § 10.438.

19

Frederick Arters, 53 ECAB 397 (2002); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.4(c)(2) (May 2004).
20

See E.K., Docket No. 18-0587 (issued October 1, 2018); S.B., Docket No. 16-1795 (issued March 2, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

